 
 
I 
108th CONGRESS
2d Session
H. R. 4699 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. McHugh introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a grant program to support broadband-based economic development efforts. 
 
 
1.Grants for broadband-based economic development 
(a)In generalTitle II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the following: 
 
214.Grants for broadband-based economic development 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Eligible applicantThe term eligible applicant means— 
(A)a State or local government; 
(B)an institution of higher education; or 
(C)a nonprofit economic development organization. 
(2)RegionThe term region means an area— 
(A)that is determined by the Secretary to qualify for grants under this section; and 
(B)that, on the date of submission of an application for a grant under this section, meets 1 or more of the criteria described in section 301(a). 
(b)GrantsOn the application of an eligible applicant, the Secretary may make grants— 
(1)to assess the telecommunications infrastructure of a region; 
(2)to assess the telecommunications demand in a region; and 
(3)to organize programs to boost the supply of high-speed telecommunications to a region, including demand aggregation programs. 
(c)Criteria for grantThe Secretary may make a grant under this section only if the Secretary determines that the project proposed to be carried out using funds from the grant will advance high-speed telecommunications in an area with a population of not more than 1,000,000 individuals, as determined by the Office of Management and Budget. 
(d)Maximum assistance for each regionNot more than $1,000,000 of the amounts made available to carry out this section may be expended in any 1 region. 
(e)Cost sharing 
(1)In generalThe Federal share of the cost of a project carried out using funds made available under this section shall be 50 percent. 
(2)In-kind contributionsNot more than 50 percent of the non-Federal share of the cost of a project carried out using funds made available under this section may be provided through in-kind contributions. 
(3)Inapplicability of certain sectionSection 204 shall not apply to this section.  
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available until expended.. 
(b)Conforming amendmentThe table of contents contained in section 1(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 note) is amended by inserting after the item relating to section 213 the following:


Sec. 214. Grants for broadband-based economic development.  
 
